
	

114 S1928 IS: Native Educator Support and Training Act
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1928
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Tester (for himself, Mr. Franken, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To support the education of Indian children.
	
	
		1.Short title
 This Act may be cited as the Native Educator Support and Training Act or the NEST Act. IStudent assistance AScholarships for the study of education and school administration 101.Scholarship programs for educators of Indian students and Indian educatorsPart B of title II of the Higher Education Act (20 U.S.C. 1031 et seq.) is amended by adding at the end the following:
					
						6Indian educator scholarship program
							259A.Purpose; Definitions
 (a)PurposeThe purposes of this subpart are— (1)to carry out the United States trust responsibility for the education of Indian children; and
 (2)to provide a more stable base of education professionals with an understanding of the needs of Indian students to serve in public elementary schools and secondary schools, schools funded by the Bureau of Indian Education, the Department of Education, State educational agencies, and local educational agencies.
 (b)DefinitionsIn this subpart: (1)The term Indian shall have the meaning given that term in section 316.
 (2)The term Bureau-funded school has the meaning given the term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)).
									259B.Terms and conditions of scholarship contracts
 (a)In GeneralUnless otherwise specified, a scholarship grant under this subpart shall have the terms and conditions described in this section.
								(b)Contents of contract
 (1)In generalThe written contract between the Secretary and the individual receiving a scholarship grant under this subpart shall contain the following:
 (A)A statement that the Secretary agrees to provide the individual with a scholarship in accordance with section 259C, 259D, or 259E, as the case may be.
 (B)A statement that the individual agrees— (i)to accept the relevant scholarship under this subpart;
 (ii)to maintain enrollment in the course of study for which the scholarship was awarded until the individual completes the course of study;
 (iii)while enrolled in such course of study, to maintain an acceptable level of academic standing (as determined by the Secretary, taking into account the requirements of the institution of higher education offering such course of study); and
 (iv)to serve, through full-time employment at an eligible school or eligible service employer (as described under section 259C, 259D, or 259E, as the case may be), for a time period (referred to in this section as the period of obligated service) equal to the greater of—
 (I)1 year for the equivalent of each school year for which the individual was provided a scholarship under this subpart; or
 (II)3 years. (C)A statement of the damages to which the United States is entitled, under subsection (d), for the individual’s breach of the contract.
 (D)Any other relevant statements of the rights and liabilities of the Secretary and of the individual, in accordance with the provisions of this subpart.
										(2)Period of obligated service
 (A)In GeneralThe recipient of a scholarship grant under this subpart shall be required to carry out a period of obligated service, as described in paragraph (1)(iv).
										(B)Deferment
 (i)In generalAt the request of an individual who has entered into a contract described in this subsection, the Secretary shall grant a deferment for the period of obligated service of such individual under such contract for any of the following reasons:
 (I)Advanced studyFor advanced study to enable such individual to complete a course of study leading to an advanced degree in elementary or secondary education or school administration, or needed to become certified by a State or Indian tribe to teach, for an appropriate period (in years, as determined by the Secretary).
 (II)Family and medical leaveFor family or medical leave for a period in alignment with section 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) and as approved by the Secretary.
 (III)Military serviceIf the individual is a member of the National Guard or other reserve component of the Armed Forces of the United States, or a member of such Armed Forces in a retired status, and such individual is called or ordered to active duty (as defined in section 101(d)(1) of title 10, United States Code), such individual shall be eligible for a deferment during the period of active duty and for an appropriate period (as determined by the Secretary) after returning from active duty.
 (ii)Conditions of defermentA deferment granted under subparagraph (B) shall be subject to the following conditions: (I)The deferment period shall not be counted as satisfying any period of obligated service that is required under this section.
 (II)The period of obligated service of the individual shall commence at the later of— (aa)90 days after the completion of the deferment period;
 (bb)the commencement of the first school year at the school where the individual has been hired that begins after the completion of the deferment; or
 (cc)a date specified by the Secretary. (C)Part-time studyIn the case of an individual receiving a scholarship under this subpart who is enrolled part-time in an approved course of study—
 (i)a scholarship under this subpart shall be for a period of years not to exceed the part-time equivalent of 4 years, as determined by the Secretary;
 (ii)the period of obligated service shall be equal to the greater of— (I)1 year for the equivalent of each full-time academic year for which the individual was provided a scholarship (as determined by the Secretary by adding the fractions of a full-time academic year that each period of part-time attendance comprises); or
 (II)2 years; and (iii)the amount of the monthly stipend specified in subsection (c) shall be reduced pro rata, as determined by the Secretary, based on the number of hours of study in which such individual is enrolled.
											(c)Scholarship
 (1)In generalA scholarship provided to a student under this subpart for a school year shall equal the amount of—
 (A)the tuition of the student; (B)all other reasonable educational expenses incurred by the student in such school year, including fees, books, laboratory expenses, and other expenses as determined by the Secretary; and
 (C)a stipend of $800 per month (adjusted in accordance with paragraph (3)) for each of the 12 consecutive months beginning with the first month of such school year.
 (2)Payment to an institution of higher educationThe Secretary may contract with an institution of higher education in which a participant in the scholarship program under this subpart is enrolled for the payment to such institution on behalf of the student of the amounts of tuition and other reasonable educational expenses described in subparagraph (A) and (B) of paragraph (1). Payment to such institution may be made without regard to subsections (a) and (b) of section 3324 of title 31, United States Code.
 (3)StipendThe amount of the monthly stipend described in paragraph (1)(C) shall be increased by the Secretary for each school year ending in a fiscal year beginning after September 30, 2016, by the amount (rounded to the next highest multiple of $1) equal to the amount of such stipend multiplied by the percentage adjustment in the rates of pay under the General Schedule taking effect under section 5303 of title 5, United States Code, during the fiscal year in which such school year ends (if such adjustment is an increase).
									(d)Liability; Failure To Complete the Period of Obligated Service; Repayment
 (1)LiabilityAn individual who has entered into a written contract with the Secretary under this section shall be liable to the United States for the amount which has been paid to, or on behalf of, such individual under the contract, if such individual—
 (A)fails to maintain an acceptable level of academic standing in the institution of higher education in which the individual is enrolled (as determined by the Secretary taking into account the requirements of the institution of higher education offering such course of study);
 (B)is dismissed from such institution of higher education for disciplinary reasons; (C)voluntarily terminates the training in such institution of higher education for which such individual is provided a scholarship under such contract before the completion of such training; or
 (D)fails to accept payment, or instructs the institution of higher education in which such individual is enrolled not to accept payment, under this section.
 (2)Failure to complete the period of obligated serviceAn individual who has entered into a written contract with the Secretary under this section may petition the Secretary to delay the date on which the individual would otherwise be required to begin the period of obligated service if such individual has not succeeded in obtaining employment required by this section. In support of such petition, the individual shall supply such reasonable information as the Secretary may require. The Secretary shall retain full discretion regarding the decision about whether to grant or decline such a delay and to determine the duration of any delay that is granted.
									(3)Repayment
 (A)In generalAn individual who has entered into a written contract with the Secretary under this section and who is liable for any amount of damages which the United States is entitled to recover under this subsection shall—
 (i)begin payment of such damages to the United States within 1 year of the date of the breach or on such later date as specified by the Secretary; and
 (ii)repay the amount of such damages in full following a schedule and by a deadline determined by the Secretary.
 (B)Recovery of damagesIf damages described in subparagraph (A) are delinquent for 3 months, the Secretary shall, for the purpose of recovering such damages—
 (i)utilize collection agencies contracted with by the Administrator of the General Services Administration; or
 (ii)enter into contracts for the recovery of such damages with collection agencies selected by the Secretary.
 (C)Contracts for recovery of damagesEach contract for recovering damages pursuant to this paragraph shall provide that the contractor will, not less than once every 6 months, submit to the Secretary a status report on the success of the contractor in collecting such damages. Section 3718 of title 31, United States Code, shall apply to any such contract to the extent not inconsistent with this subsection.
 (4)DeathUpon the death of an individual who receives, or has received, a scholarship under this subpart, any obligation of such individual for service or payment that relates to such scholarship shall be canceled.
									(5)Waiver
 (A)Required waiverThe Secretary shall provide for the partial or total waiver or suspension of any obligation of service or payment of a recipient of a scholarship under this subpart, if the Secretary determines that—
 (i)it is not possible for the recipient to meet the obligation or make the payment; (ii)requiring the recipient to meet the obligation or make the payment would result in extreme hardship to the recipient; or
 (iii)the enforcement of the requirement to meet the obligation or make the payment would be unconscionable.
 (B)Permissible waiverNotwithstanding any other provision of law, for other good cause shown, the Secretary may waive, in whole or in part, the right of the United States to recover funds made available under this section.
										(6)Bankruptcy
 (A)In generalSubject to subparagraph (B), and notwithstanding any other provision of law, with respect to a recipient of a scholarship under this subpart, no obligation for payment may be released by a discharge in bankruptcy under title 11.
 (B)ExceptionThe prohibition described in subparagraph (A) shall not apply if— (i)such discharge is granted after the expiration of the 5-year period beginning on the initial date on which that payment is due; and
 (ii)the bankruptcy court finds that the nondischarge of the obligation would be unconscionable. (e)Applicability of other provisionsNotwithstanding any other provision of law, an individual receiving a scholarship under this subpart shall continue to be eligible for any other grant programs and loan forgiveness programs for which the individual would otherwise be eligible.
								259C.Indian student educator scholarship program
								(a)Grants authorized
 (1)In generalThe Secretary shall provide to each eligible applicant who is accepted for a scholarship under this section with a scholarship grant in each school year or years for a period during which such individual is pursuing a course of study in elementary or secondary education or school administration at an institution of higher education.
 (2)DesignationScholarships made under paragraph (1) shall be designated Indian student educator scholarships. (b)Eligibility (1)In generalThe Secretary shall select which eligible applicants will receive an Indian student educator scholarship under subsection (a).
 (2)CriteriaIn order to be eligible to receive an Indian student educator scholarship, an individual shall— (A)be accepted for enrollment, or be enrolled, as a full-time or part-time student in a course of study in elementary or secondary education or school administration at an institution of higher education;
 (B)submit an application to participate in the Indian educator scholarship program at such time and in such manner as the Secretary shall determine; and
 (C)sign and submit to the Secretary, at the time that such application is submitted, a written contract as described in section 259B(b), which shall include a commitment to serve through full-time employment at an eligible school for the period of obligated service.
 (c)Eligible schoolsAn individual shall be considered to be serving, through full-time employment at an eligible school, as required under section 259B(b)(1)(iv), if the individual is employed full-time—
 (1)in a Bureau-funded school; or (2)in a public elementary school or secondary school that serves a significant number of Indian students, as determined by the Secretary.
 (d)Placement assistanceThe Secretary shall assist the recipient of an Indian educator scholarship in learning about placement opportunities in eligible schools by transmitting the name and educational credentials of such recipient to—
 (1)State educational agency clearinghouses for recruitment and placement of kindergarten, elementary school, and secondary school teachers and administrators in States with a significant number of Indian children;
 (2)elementary schools and secondary schools that are Bureau-funded schools; and (3)tribal education agencies.
									259D.Indian educator scholarship program
								(a)Grants authorized
 (1)In generalThe Secretary shall provide to each eligible applicant who is accepted for a scholarship under this section with a scholarship grant in each school year or years for a period during which such individual is pursuing a course of study in elementary or secondary education or school administration at an institution of higher education.
 (2)DesignationScholarships made under paragraph (1) shall be designated Indian educator scholarships. (b)Eligibility (1)In generalThe Secretary shall select which eligible applicants will receive an Indian educator scholarship under subsection (a).
 (2)CriteriaIn order to be eligible to receive an Indian student scholarship, an individual shall— (A)be an Indian;
 (B)be accepted for enrollment, or be enrolled, as a full-time or part-time student in a course of study in elementary or secondary education or school administration at an institution of higher education;
 (C)submit an application to participate in the Indian educator scholarship program at such time and in such manner as the Secretary shall determine; and
 (D)sign and submit to the Secretary, at the time that such application is submitted, a written contract as described in section 259B, which shall include a commitment to serve through full-time employment at an eligible school for the period of obligated service.
 (c)Eligible schoolsAn individual shall be considered to be serving, through full-time employment at an eligible school, as required under as section 259B(b)(1)(iv), if the individual is employed full-time—
 (1)in a Bureau-funded school; or (2)in a public elementary school or secondary school that is in the school district of a local educational agency which is eligible during the period of obligated service for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).
 (d)Placement assistanceThe Secretary shall assist the recipient of an Indian educator scholarship in learning about placement opportunities in eligible schools by transmitting the name and educational credentials of such recipient to—
 (1)State educational agency clearinghouses for recruitment and placement of kindergarten, elementary school, and secondary school teachers and administrators in States with a significant number of Indian children;
 (2)elementary schools and secondary schools that are Bureau-funded schools; and (3)tribal education agencies.
									259E.Indian educator graduate fellowship program
								(a)Grants authorized
 (1)In generalThe Secretary shall make scholarship grants in accordance with this section to Indians who are enrolled on a full-time or part-time basis in institutions of higher education and pursuing a graduate level course of study in education or school administration.
 (2)DesignationScholarships made under paragraph (1) shall be designated Indian educator graduate fellowships. (b)Eligibility (1)In generalThe Secretary shall select which eligible applicants will receive an Indian educator graduate fellowship under subsection (a).
 (2)CriteriaIn order to be eligible to receive an Indian educator graduate fellowship, an individual shall— (A)be an Indian;
 (B)be accepted for enrollment, or be enrolled, as a full-time or part-time student in a graduate level course of study in education or school administration at an institution of higher education;
 (C)submit an application to participate in the Indian educator graduate fellowship program at such time and in such manner as the Secretary shall determine; and
 (D)sign and submit to the Secretary, at the time that such application is submitted, a written contract as described in section 259B, which shall include a commitment to serve through full-time employment at an eligible service employer for the period of obligated service.
										(c)Eligible service employers
 An individual shall be considered to be serving, through full-time employment at an eligible service employer, as required under section 259B(b)(1)(iv), if the individual is employed full-time—
 (1)in a Bureau-funded school; (2)in a public elementary school or secondary school that serves a significant number of Indian students, as determined by the Secretary;
 (3)for a Tribal College or University (as defined in section 316); (4)for a Native American-serving, nontribal institution (as defined in section 319(b));
 (5)for an Alaska Native-serving institution (as defined in section 317(b)); (6)for a Native Hawaiian-serving institution (as defined in section 317(b));
 (7)for a tribal education agency (as defined by section 3 of the National Environmental Education Act (20 U.S.C. 5502));
 (8)for a State educational agency or local educational agency that serves a significant number of Indian students, as defined by the Secretary;
 (9)for the Department of Education; or (10)for the Bureau of Indian Education.
 (d)Placement assistanceThe Secretary shall assist the recipient of an Indian educator graduate fellowship in learning about placement opportunities in eligible service employers in such manner as the Secretary deems appropriate..
				BLoan forgiveness for Indian educators
				111.Loan forgiveness for educators teaching in Bureau of Indian Education-funded schools and local
			 educational agencies with a high percentage of American Indian students
 (a)Part B loansSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— (1)in subsection (b)(1), by inserting subject to paragraphs (4) and (5) of subsection (c), before has been employed; and
 (2)in subsection (c), by adding at the end the following:  (4)Additional amounts for teachers in Bureau of Indian Education-funded schools and local educational agencies with a high percentage of American Indian studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall repay under this section shall be not less than $17,500 in the case of a borrower who has been employed as a full-time teacher for 5 consecutive complete school years as—
 (A)a teacher in a local educational agency described in section 7112(b) of the Elementary and Secondary Education Act of 1965; or
 (B)a teacher in a Bureau-funded school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021))..
 (b)Part D loansSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended— (1)in subsection (b)(1) by inserting subject to paragraphs (4) and (5) of subsection (c), before has been employed; and
 (2)in subsection (c), by adding at the end the following:
							
								(4)Additional amounts for teachers in Bureau of Indian Education-funded schools and local educational
 agencies with a high percentage of American Indian studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall cancel under this section shall be not less than $17,500 in the case of a borrower who has been employed as a full-time teacher for 5 consecutive complete school years as—
 (A)a teacher in a local educational agency described in section 7112(b) of the Elementary and Secondary Education Act of 1965; or
 (B)a teacher in a Bureau-funded school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021))..
						112.Loan forgiveness for American Indian teachers
 (a)Part B loansSection 428J(c) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)), as amended by section 111, is further amended by adding at the end the following:
						
 (5)Additional amounts for american indian teachersNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall repay under this section shall be not less than $17,500 in the case of a borrower who—
 (A)has been employed as a full-time teacher for 5 consecutive complete school years in a public elementary school or secondary school or a Bureau-funded elementary school or secondary school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); and
 (B)is a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b))..
 (b)Part D loansSection 460(c) of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)), as amended by section 111, is further amended by adding at the end the following:
						
 (5)Additional amounts for american indian teachersNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall cancel under this section shall be not less than $17,500 in the case of a borrower who—
 (A)has been employed as a full-time teacher for 5 consecutive complete school years in— (i)a Bureau-funded elementary school or secondary school (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); or
 (ii)a public elementary school or secondary school that is in the school district of a local educational agency which is eligible during the period of obligated service for assistance pursuant to part A or title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and
 (B)is a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b))..
					113.Cancellation of loans for educators teaching in Bureau of Indian Education-funded schools and
 Native American language immersion teachersSection 465(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ee) is amended— (1)in subparagraph (A)—
 (A)in clause (i)(I), by striking or after the semicolon; (B)in clause (ii), by inserting or after the semicolon; and
 (C)by inserting after clause (ii) the following:  (iii)in an elementary school or secondary school operated or funded by the Bureau of Indian Education (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); and
 (2)in subparagraph (G), by inserting Native American language immersion, after foreign languages,. IIInstitutional aid AProfessional development grants for Native-serving elementary schools and secondary schools 201.National Board certification incentive programSubpart 3 of part A of title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7451) is amended by adding at the end the following:
					
						7137.National Board certification incentive program
 (a)PurposesThe purposes of this section are— (1)to improve the skills of qualified individuals who are Indian (as defined by section 103 of the Native American Languages Act (25 U.S.C. 2902)) or who teach Indian people;
 (2)to provide an incentive for qualified teachers to continue to utilize their enhanced skills in elementary schools and secondary schools serving Indian communities; and
 (3)to increase the retention of highly skilled Indian teachers in elementary schools and secondary schools seeking to better incorporate Indian culture and history into the general curriculum.
 (b)DefinitionsIn this section: (1)Bureau-funded schoolThe term Bureau-funded school has the meaning given the term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
 (2)Eligible entitiesThe term eligible entity means— (A)a State educational agency in consortium with an institution of higher education;
 (B)a local educational agency in consortium with an institution of higher education; (C)an Indian tribe or organization, in consortium with a local educational agency and an institution of higher education; or
 (D)a Bureau-funded school in consortium with an institution of higher education. (3)Eligible educatorsThe term eligible educator means—
 (A)a teacher who teaches a minimum number of Indian students, as determined by the Secretary; or (B)a teacher who is Indian.
 (4)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (c)Program authorizedThe Secretary is authorized to award grants to eligible entities having applications approved under this section to enable such eligible entities to—
 (1)reimburse eligible educators for out-of-pocket costs associated with obtaining teacher certification or credentialing by the National Board for Professional Teaching Standards; and
 (2)provide an increase in annual compensation, in an amount equal to not less than $5,000 and not more than a $10,000, for eligible educators with a certification from the National Board for Professional Teaching Standards for the duration of the grant under this section.
								(d)Application
 (1)In generalEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information, as the Secretary may reasonably require.
 (2)Special ruleIn the case of an eligible entity desiring to utilize all or a portion of a grant under this section for eligible educators identified in subparagraph (B) of subsection (b)(3) who would not also qualify as an eligible educator under subparagraph (A) of subsection (b)(3), the eligible entity shall provide an assurance that grant funds will support only those educators who are tribally enrolled or affiliated with an Indian tribe.
 (e)Awarding of grantsIn awarding grants under this section, the Secretary shall determine the amount and length of each grant, which shall not exceed 5 years.
 (f)Restrictions on compensation increasesThe Secretary shall require and ensure that individuals who obtain a certification from the National Board for Professional Teaching Standards under this section continue to teach at a school served by the eligible entity through which funding for such certification was obtained as a condition of receiving annual compensation increases provided for in this section.
							(g)Progress reports
 (1)In generalFor every year for which Congress allocates funds for grants under this section, the Secretary shall provide a report on the progress of the eligible entities receiving grants under this section in meeting applicable progress standards, as determined by the Secretary.
 (2)DisseminationThe Secretary shall disseminate the report described in this subsection to each of the following: (A)The Committee on Health, Education, Labor, and Pensions of the Senate.
 (B)The Committee on Indian Affairs of the Senate. (C)The Subcommittee on Indian, Insular, and Alaska Native Affairs of the Committee on Natural Resources of the House of Representatives.
 (D)The Committee on Education and the Workforce of the House of Representatives.. BNative language teacher training program grants for Native-serving institutions of higher education 211.Native language teacher training program development grants for tribal colleges and universities and institutions of higher education that serve significant numbers of Native studentsTitle III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.) is amended—
 (1)by redesignating part G as part H; and (2)by inserting after part F the following:
						
							GNative American language teacher training program development
								381.Native American language teacher training program development
 (a)PurposeThe purpose of this section is to establish a grant program that seeks— (1)to increase the number of well-trained and pedagogically effective Native American language speakers in teaching and other education professions that serve Indian people;
 (2)to provide ongoing training and professional development to Native American immersion and language instructors to improve their linguistic and pedagogical skills; and
 (3)to support the efforts of American Indian and Alaska Native communities to effectively revitalize, maintain, and teach their languages, as envisioned in the Native American Languages Act (25 U.S.C. 2901 et seq.) and section 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3).
 (b)Definition of eligible institutionIn this section, the term eligible institution means any of the following: (1)A Tribal College or University as defined in section 316.
										(2)
 A Native American-serving, nontribal institution as defined in section 319(b). (3)An Alaska Native-serving institution as defined in section 317(b).
 (4)A Native Hawaiian-serving institution as defined in section 317(b). (5)A consortium of any of the institutions described in paragraphs (1) through (4).
										(c)Grant program authorized
 (1)In generalThe Secretary shall establish a program, to be known as the Native American Language Teacher Training Program, under which the Secretary shall provide grants, on a competitive basis, to eligible institutions to promote the recruitment and training of Native immersion and language teachers to further support the revitalization, maintenance, and use of Native American languages in the classroom.
										(2)Duration
 A grant under paragraph (1) shall be for a period of not more than 5 years. (3)Application (A)In generalTo be eligible to receive a grant under this subsection, an eligible institution shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
											(B)Application paperwork reduction
 (i)The Secretary shall establish application requirements in such a manner as to simplify and streamline the process for applying for grants under this section.
 (ii)The Secretary shall not require any Tribal College or University, as defined in section 316, applying individually for a grant under this section, to submit any separate, preliminary, or additional grant eligibility application or information because of the institution's status as a Tribal College or University.
 (C)InclusionAn application under this paragraph shall include a plan for the program proposed to be carried out by the eligible institution, including—
 (i)a description of a 5-year strategy for meeting the Native immersion teacher recruitment and training needs of American Indians or Alaska Natives, as appropriate, in the population served by the institution, including a description of any partnerships with tribal, local, or Bureau-operated educational agencies;
 (ii)an identification of the American Indian or Alaska Native population to be served by the eligible institution;
 (iii)an identification of the status of the target Native American language or languages used within the population;
 (iv)a description of the professional development and degree services to be provided under the program, including the manner in which the services will be integrated with other appropriate activities and programs; and
 (v)a description, to be prepared in consultation with the Secretary, of the performance measures to be used to assess the performance of the eligible institution carrying out the program.
 (D)RequirementA program plan under subparagraph (C) shall be consistent with the purposes of this section, as determined by the Secretary.
											(d)Use of funds
 (1)Required activitiesA grantee shall use grant funds provided under this section to carry out the following activities: (A)Development of a new Native American immersion and language teacher training program that leads to State or tribal teacher certification.
 (B)Support and expansion of an existing Native American immersion and language teacher training program that leads to a State or tribal teacher certification.
 (C)Development and delivery of professional development workshops and courses aimed at improving the immersion and language acquisition pedagogical practices of Native American immersion and language teachers.
 (2)Allowable activitiesA grantee may use grant funds provided under this section to carry out additional activities, including—
 (A)curriculum development and academic instruction, including educational activities, programs, and partnerships relating to students in prekindergarten through grade 12;
 (B)development and establishment of a national Native American immersion and language teacher best practices guideline or certification;
 (C)professional development for institutional faculty or for elementary and secondary education administrators and educational support staff; and
 (D)innovative Native American language and immersion program classroom research for students in prekindergarten through grade 12.
											(e)Concurrent funding
 An eligible institution that receives a grant under this section may concurrently receive funds under section 316, 317, or 319.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2020..
					
